DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 11-12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20020032453) in view of Mackie et al. (US 20150313557).


a substantially extending elongated frame part (CT housing); 
an X-ray radiation source and a receiver of X-ray radiation which together form X-ray imaging means (CT source and detector); 
a control system (CT) of the X-ray imaging means; 
an imaging station 8 positioned in an area between the X-ray radiation source arid the receiver of X-ray radiation; 
a patient support means arranged in connection 6 7 with the imaging station for supporting an anatomy of the skull or the partial area of the skull being imaged; 
the patient support means for supporting the anatomy being imaged comprise a rear rest structure containing a support part 10 which support part is arranged to get positioned at occipital area, characterized in that said rear rest structure comprises the first elongated supporting structure 9 5, a first end of which includes said support part and a second end of which extends 5 to a different side of the imaging station than where said support part is located (figure 1).
Further Cosman fails to teach the skull is in an upright position.
Mackie teaches a patient support positioning a patient’s skull in upright position (figure 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the patient support of Cosman with the patient support as taught by Mackie, since it would provide better patient comport and/or save space.
Regarding claim 2, Cosman teaches said elongated first supporting structure is implemented such that said support part positions on a horizontal plane higher than a mounting point of the elongated supporting structure to the X-ray imaging apparatus (figures 1 and 2). 
Regarding claim 3, Cosman teaches said second end of the elongated supporting structure extends a distance past its mounting point to the X-ray imaging apparatus, to different side of the imaging station than where said support part is located (figures 1 and 2).

Regarding claim 11, Cosman teaches a surface of said support part pointing towards the imaging station is arranged curved in the direction, of the imaging station (figure 1).
Regarding claim 12, Cosman teaches the radius of curvature of the surface of said support part curving towards the imaging station comprises an area in the middle part of the surface where the radius of curvature is smaller than in the edge area of the surface (figure 11).
Regarding claim 14, Cosman teaches in that the distance of said support part from the mounting point of the rear rest structure to the X-ray apparatus is arranged adjustable, and an identification means is arranged to the X-ray imaging apparatus an identification means to indicate or identify this distance or the distance of the support part from some other reference structure of the X-ray apparatus (figure 1, the movement amount of the support part can be read as a distance measurement).
Regarding claim 16, Cosman teaches that from said substantially vertically extending elongated frame part extends a supporting structure of the patient support means and said elongated supporting structure is arranged to be mountable to sais supporting structure of the patient support means or to a mounting structure arranged in connection with the supporting structure of the patient support means (figure 1 and 7).
Regarding claim 17, Cosman teaches that into connection with said supporting structure of the patient support means is arranged a second mounting structure to which a bite support or a chin support is arranged to be mounted (figure 1 and 7).
Regarding claim 18, Cosman teaches that said first mounting structure is arranged into connection with said second mounting structure (figure 1 and 7).
Regarding claim 19, Cosman teaches an X-ray imaging apparatus for imaging at least a partial area of a skull of a standing or sitting human patient, the apparatus comprising 

an imaging station positioned in an area between the X-ray radiation source and the receiver of X-ray radiation, a first patient support structure 5 extending vertically from the frame part, said first patient support structure including at least one of a bite support 5 or a chin support, a second patient support structure 11 extending from the first patient support structure, said second patient support structure comprising an elongated arm having a first end adjustably engaging the first patient support structure and a second end including a support part configured to engage a rear of a head of the patient (figure 4-6), wherein the second end of the elongated arm is horizontally above the first end of the elongated arm.
However Cosman fails to teach the frame part and imaging device are arranged vertical.
Mackie teaches a frame part and imaging device arranged in upright position (figure 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the patient support of Cosman with the patient support as taught by Mackie, since it would provide better patient comport and/or save space.
Claim 4-7, 9-10 and  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman as modified by Mackie further in view of Froelich (US 20050160532).
Regarding claim 4, Cosman fails to teach said first supporting structure comprises an elongated structure or is formed of an elongated structure which is positioned to its mounting point to the X-ray imaging apparatus such that the supporting structure extends towards said support part at an angle of 15-25 degrees with respect to the horizontal plane. 
Froelich teaches an adjustable head positioning device which capable of providing the claimed angle (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the head positioning of Cosman with the head positioning as taught by Froelich, since it would provide better patient comport.
Regarding claim 5, Froelich teaches said angle is about 20 degrees (figure 1).

Froelich teaches an adjustable head positioning device which capable of providing the claimed angle (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the head positioning of Cosman with the head positioning as taught by Froelich, since it would provide better patient comport.
Regarding claim 7, Froelich teaches said angle is about 20 degrees (figure 1).
Regarding claim 9, Cosman fails to teach said supporting structure of the rear rest structure is arranged to comprise a movably arranged substantially linear part, on the other hand, mountable to a groove or a sleeve substantially of equal size arranged in the X-ray apparatus such that said substantially linear part of the supporting structure of the rear rest structure gets positioned at an angle of 15-25 degrees. 
Froelich teaches an adjuatable head positioning device which capable of providing the claimed angle (figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the head positioning of Cosman with the head positioning as taught by Froelich, since it would provide better patient comport.
Regarding claim 10, Froelich teaches said angle is about 20 degrees (figure 1).
Regarding claim 13, Cosman fails to teach said rear rest structure comprises a safety mechanism in an area between its mounting point to the X-ray imaging apparatus and said support part which is arranged to go off when a force greater than predetermined is acting on said support part and then to release said support part from its patient support position. 
A safety mechanism for weight loading is known
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16494387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884